

117 HR 1454 IH: Ghost Guns Are Guns Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1454IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Espaillat (for himself, Mr. Schneider, Mr. Cicilline, Mr. Cohen, Mr. Swalwell, Mr. Cárdenas, Mr. Blumenauer, Ms. Norton, Mrs. Watson Coleman, Ms. Velázquez, Mr. Soto, Mr. Hastings, Ms. Dean, Mr. Raskin, Mr. Khanna, Ms. Schakowsky, Mr. Johnson of Georgia, Ms. Ocasio-Cortez, Mr. Grijalva, Mr. McGovern, Mr. Smith of Washington, Mr. Deutch, Mr. Case, Mr. Evans, Mr. Meeks, Ms. Meng, Ms. Wasserman Schultz, Mr. Suozzi, Mr. Huffman, Mr. Ryan, Ms. Castor of Florida, Ms. Roybal-Allard, Ms. Garcia of Texas, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Ms. Wilson of Florida, Mr. Morelle, Ms. Wexton, Mr. DeSaulnier, Ms. Jackson Lee, Ms. McCollum, Ms. Chu, Mrs. Demings, Mr. Kildee, Mr. Garamendi, Ms. Tlaib, Ms. Moore of Wisconsin, Ms. Lee of California, Mr. Thompson of Mississippi, Mr. García of Illinois, Mr. Pocan, Mr. Lowenthal, Mr. Keating, Mrs. Torres of California, Ms. Scanlon, Mr. Payne, Mr. Lynch, Mr. Brown, Mr. Brendan F. Boyle of Pennsylvania, Mr. Sherman, Ms. Barragán, Ms. Pingree, Ms. Sánchez, Mr. Gomez, Mr. Aguilar, Mr. Levin of California, Mrs. Napolitano, Ms. Jayapal, Ms. Porter, Mr. Vargas, Ms. Brownley, Mr. Trone, Mr. Lieu, Mr. Sean Patrick Maloney of New York, Ms. Sherrill, Mr. Courtney, Mr. Carson, Mr. Neguse, Mr. Panetta, Mr. Correa, Mrs. Hayes, and Ms. Strickland) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require firearm assembly kits to be considered to be firearms.1.Short titleThis Act may be cited as the Ghost Guns Are Guns Act.2.Firearm assembly kits considered to be firearmsSection 921(a) of title 18, United States Code, is amended—(1)in paragraph (3), by striking or (D) any destructive device and inserting ; (D) any destructive device; or (E) any combination of parts designed or intended for use in converting any device into a firearm and from which a firearm may be readily assembled; and(2)in paragraph (4)—(A)by adding and at the end of subparagraph (A);(B)by striking and at the end of subparagraph (B) and inserting a period; and(C)by striking subparagraph (C).